Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 15 April 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                             15 April 1783
                        
                        I had the honor yesterday to receive your letter requesting my sentiments on a peace establishment.
                        I am sorry that my little Knowledge of the Frontiers, or Sea Coast of the United States does not permit my
                            giving Your Excellency my Sentiments on the matters proposed.
                        I am of opinion that whatever number of troops are kept on a peace establishment there they should be
                            entirely continental, without dependance or connection with any State whatever. That they should form One corps from
                            Georgia to New Hampshire—either under the denominations of a Division Brigade or Legion. That the different posts should
                            be Garrisoned by Battalions or Companys being a part of this Grand Corps. By such a promotion, & such a method of
                            doing duty that order & regularity which now exists in our Army will in some Measure be preserved.
                        The Pay for Non Commissioned Officers and privates on a peace establishment is a matter worthy consideration
                            the present pay of those grades is enormous The difference between their duty in War & peace, the diminished price
                            of the necessarys as well as injuries of Life & the punctuality with which their pay will be furnished are all
                            motives for its being much less than the present sum.
                        I am of Opinion that no rations should be furnished to troops on a peace establishment,
                            provided they were paid weekly. the money at which the rations would be valued should be delivered in leiu of them. Great
                            savings would accrue to the States by this regulation & the troops be better satisfied.
                        The Establishment of Military Academies & Manufactories for the United States a matter of Great
                            consequence, but I beg leave to repeat an Opinion which I have already offered to Your Excellency; that those
                            establishments and many other necessary arrangements ought to come under the consideration of a Committe of Congress
                            formed with a board of General Officers. with the Greatest respect I am Sir, Your Excellencies Most Obedient Servant
                        
                            Steuben
                            Maj. Genrl
                        
                    